Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more as addressed below.

The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (Vol. 84 No. 4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent ineligible.

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a
statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C.
101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).

Under Step 2A Prong 1, the independent claim 1 all include abstract ideas as highlighted (using a bold font) shown below.
Claim 1.  A rotational angle detection apparatus that detects a rotational angle of a magnetic field generation source, comprising:

a magnetic field detection apparatus that detects magnetic field components in at least two directions, and outputs resulting detection data;

a correction value calculating section that calculates correction values for correcting an angle error of the rotational angle, based on a steady-state error that does not depend on rotation of the magnetic field generation source; and

an angle computing section that calculates the rotational angle of the magnetic field generation source based on the detection data and the correction values, and outputs an angle signal indicating the rotational angle.


Claim 14.  A rotational angle detection method for detecting a rotational angle of a magnetic field generation source based on magnetic fields detected by a magnetic field detection apparatus that detects magnetic fields in at least two directions, comprising:

calculating correction values for correcting an angle error of the rotational angle, based on a steady-state error that does not depend on rotation of the magnetic field generation source; and
calculating the rotational angle of the magnetic field generation source based on detection data of the magnetic field detection apparatus and the correction values, and outputting an angle signal indicating the rotational angle.

15. A rotational angle detection apparatus comprising:

a data acquiring section that acquires detection data in a magnetic field detection apparatus, in at least two angle states between which a rotational angle of the magnetic field generation source differs; and

a correction value calculating section that calculates correction values for correcting an angle error of the rotational angle corresponding to a difference between a first coordinate system in which the magnetic field generation source rotates and a second coordinate system of the magnetic field detection apparatus, based on the detection data in the at least two angle states and a steady-state error of the rotational angle corresponding to the difference between the first coordinate system and the second coordinate system.

The highlighted steps above is considered to be an abstract idea because it is analogous to the abstract ideas identified in Court decisions as pertaining to mental process concepts performed in the human mind (including observation, evaluation and opinion).

Under step 2A prong 2,

The claims are not directed to any practical application.

The claims 1, 14 and 15 do not comprise any significant additional elements/steps.
The steps of “detects magnetic field components in at least two directions, and outputs resulting detection data” and “acquires detection data in a magnetic field detection apparatus, in at least two angle states between which a rotational angle of the magnetic field generation source differs” just obtaining data steps or outputting data, which is insignificant extra solution activity.
There is no indication that the combination of elements/units improves the functioning of a computer or improves any other technology or technical field.
Under step 2B 
1, 14 and 15 : the steps of “a magnetic field detection apparatus that detects magnetic field components in at least two directions, and outputs resulting detection data” just well-known, routine and conventional steps of obtaining data in the relevant art as evidence provide by the Figaro (Pat.7930148) and Moshizuki (US Pub.2017/0030742).
In claims 1 and 14: the steps of “a magnetic field detection apparatus that detects magnetic field components in at least two directions, and outputs resulting detection data” just well-known, routine and conventional steps of obtaining data in the relevant art as evidence provide by the Figaro (Pat.7930148) and Moshizuki (US Pub.2017/0030742).

In claim 15 the steps of “a data acquiring section that acquires detection data in a magnetic field detection apparatus, in at least two angle states between which a rotational angle of the magnetic field generation source differs” just well-known, and conventional steps of obtaining data in the relevant art as evidence provide by the Figaro (Pat.7930148) and Moshizuki (US Pub.2017/0030742).

The depended claims 2-13 are merely extend the details of the abstract idea of mathematical concepts.
Therefore claims 1-15 are similarly rejected under 35 U.S.C. 101.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8 and 14 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Figaro (Pat.7930148).
Regarding Claim 1, Figaro disclose a rotational angle detection apparatus that detects a rotational angle of a magnetic field generation source (Col. 3, lines 7-11, where a reference alignment calibration algorithm may be used to align magnetic fields as well.  Combining the disclosed calibration techniques for inclinometer and magnetometer calibration enhances the accuracy of both), comprising:

   a magnetic field detection apparatus that detects magnetic field components in at least two directions, and outputs resulting detection data (Col. 1, lines 25-30, where apparatus to correct compass magnetic heading and/or orientation sensing

    a correction value calculating section that calculates correction values for correcting an angle error of the rotational angle, based on a steady-state error that does not depend on rotation of the magnetic field generation source (Fig. 2a, Col. 8, lines 21-25, where corrected dataset 230 of the simulation); and
    an angle computing section that calculates the rotational angle of the magnetic field generation source based on the detection data and the correction values (Col. 9, lines 25-35, where frame misalignment can be corrected by rotating a sensing device 
through known angles on two or more axes from an initial reference measurement; 
a second measurement is taken in the new position and/or orientation; then a 
rotation matrix is calculated to bring the device reference axes into alignment 
with the physical reference axes, e.g., second measurement is the detection data and correction values is same as initial reference measurement), and outputs an angle signal indicating the rotational angle (Claim 6, where outputting a rotation matrix).

Regarding Claim 2, Figaro disclose the rotational angle detection apparatus according to Claim 1, wherein
the correction value calculating section calculates the correction values based on the steady-state error and the detection data output by the magnetic field detection apparatus for at least two angle states between which the rotational angle of the magnetic field generation source differs (Fig. 5, # 5820 and 530).

Figaro disclose the rotational angle detection apparatus according to Claim 1, further comprising:
    a first signal processing section that outputs a first signal corresponding to a magnetic field in a first direction detected by the magnetic field detection apparatus (Col.18, lines 10-15, steps: making a first measurement, Mdevref, with a device in a first physical reference orientation [8110]; rotating the device a first angle, phil…);
    a second signal processing section that outputs a second signal corresponding to a magnetic field in a second direction detected by the magnetic field detection apparatus (Col.18, lines 17-20, making a second measurement, Mdevl [8120]; rotating the device a second angle, phi2, from the first physical reference orientation around second physical reference frame axis Vphys2 [8130]; making a third measurement); and
a correction processing section that corrects the first signal and the second signal output by the first signal processing section and the second signal processing section, based on the correction values (Col. 9, lines 25-35, where known angles on two or more axes from initial reference measurement; a second measurement is taken in the new position and orientation, then a rotation matrix is calculated to bring the device reference axes into alignment).

Regarding Claim 8, Figaro disclose the rotational angle detection apparatus according to Claim 1, further comprising:
    a first signal processing section that outputs a first signal corresponding to a magnetic field in a first direction detected by the magnetic field detection apparatus ( 
   a second signal processing section that outputs a second signal corresponding to a magnetic field in a second direction detected by the magnetic field detection apparatus (Col.18, lines 17-20, making a second measurement, Mdevl [8120]; rotating the device a second angle, phi2, from the first physical reference orientation around second physical reference frame axis Vphys2 [8130]; making a third measurement), wherein
   the angle computing section calculates the rotational angle based on the correction values and the first signal and the second signal output by the first signal processing section and the second signal processing section (Col. 9, lines 25-35, where known angles on two or more axes from initial reference measurement; a second measurement is taken in the new position and orientation, then a rotation matrix is calculated to bring the device reference axes into alignment).

Regarding Claim 14, Figaro disclose a rotational angle detection method for detecting a rotational angle of a magnetic field generation source based on magnetic fields detected by a magnetic field detection apparatus that detects magnetic fields in at least two directions, comprising:
    calculating correction values for correcting an angle error of the rotational angle, based on a steady-state error that does not depend on rotation of the magnetic field generation source (Fig. 2a, Col. 8, lines 21-25, where corrected dataset 230 of the simulation); and
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Figaro (Pat.7930148) in view of Kitagawa (US Pub.20100264862).

Regarding Claim 3, Figaro disclose the rotational angle detection apparatus according to Claim 2, further comprising:
     an angle error calculating section that calculates a reference angle error between a detection angle corresponding to the detection data and a reference angle in a first 
Figaro does not disclose the correction value calculating section calculates the correction values based on an average value of the reference angle error in the at least two angle states.
Kitagawa disclose: the correction value calculating section calculates the correction values based on an average value of the reference angle error in the at least two angle states (para [0101], where the correction device 54 computes an average value (average electrical angle) of the obtained electrical angles Y1 to Y4 as a deviation data value by an equation of (Y1+Y2+Y3+Y4)/4. Then, the correction device 54 obtains and stores a difference between the computed deviation data value (the average electrical angle) and the standard electrical angle of 30 degrees as a correction data).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide the calculating the corrections values based on average value as taught by Kitagawa in the Figaro in order to more quickly and easier estimate the correction values.

Claims 4, 5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Figaro (Pat.7930148) in view of Kitagawa (US Pub.20100264862), as applied above and further in view of Moshizuki (US Pub.2017/0030742).

Regarding Claim 4, Figaro disclose the rotational angle detection apparatus according to Claim 3, but does not disclose the correction value calculating section calculates the correction values based on a result obtained by performing a Fourier transform on the reference angle error, using a detection reference angle obtained by adding the average value of the reference angle error to the reference angle.
Moshizuki disclose the correction value calculating section calculates the correction values based on a result obtained by performing a Fourier transform on the reference angle error, using a detection reference angle obtained by adding the average value of the reference angle error to the reference angle (para [0020], where first correction information contains one or more coefficients among a plurality of coefficients provided to express the first error component as a Fourier series).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide the calculation values based on a result obtained by performing a Fourier transforms taught by Moshizuki in the Figaro in order to more quickly and effectively calculate the correction values.

Regarding Claim 5, Figaro disclose the rotational angle detection apparatus according to Claim 4, but does not disclose the correction value calculating section calculates the average value of the reference angle error based on the detection data in a number of angle states equal to the number of angle states used to perform the Fourier transform on the reference angle error.
Moshizuki disclose the correction value calculating section calculates the average value of the reference angle error based on the detection data in a number of angle 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to performing a Fourier transforms taught by Moshizuki in the Figaro in order to more quickly and effectively calculate the correction values.

Regarding Claim 9, Figaro disclose the rotational angle detection apparatus according to Claim 3, further comprising:
    a first signal processing section that outputs a first signal corresponding to a magnetic field in a first direction detected by the magnetic field detection apparatus; and
     a second signal processing section that outputs a second signal corresponding to a magnetic field in a second direction detected by the magnetic field detection apparatus, as recited in the claim 7,
wherein the correction value calculating section calculates the correction values based on results of a Fourier transform performed on the first signal output by the first signal processing section and the second signal output by the second signal processing section, using a detection reference angle obtained by adding the average value of the reference angle error to the reference angle, as recited in the claim 4.

Regarding Claim 10, Figaro disclose the rotational angle detection apparatus according to Claim 9, further comprising:
    a correction processing section that corrects the first signal and the second signal output by the first signal processing section and the second signal processing section, based on the correction values, as recited in claim 7,
Figaro disclose the angle computing section calculates the rotational angle based on the signals corrected by the correction processing section (Col. 9, lines 25-35, where frame misalignment can be corrected by rotating a sensing device through known angles on two or more axes from an initial reference measurement; a second measurement is taken in the new position and/or orientation; then a rotation matrix is calculated to bring the device reference axes into alignment with the physical reference axes, e.g., second measurement is the detection data and correction values is same as initial reference measurement).

Regarding Claim 11, Figaro disclose the rotational angle detection apparatus according to Claim 9, wherein
    the correction value calculating section calculates an average value of the reference angle error based on the detection data in a number of angle states equal to the number of angle states(Col. 9, lines 25-35, where frame misalignment can be corrected by rotating a sensing device through known angles on two or more axes from an initial reference measurement; a second measurement is taken in the new position and/or orientation; then a rotation matrix is calculated to bring the device reference axes into 

Figaro does not disclose used to perform the Fourier transform on the first signal output by the first signal processing section and the second signal output by the second signal processing section.
Moshizuki disclose the correction value calculating section calculates the average value of the reference angle error based on the detection data in a number of angle states equal to the number of angle states used to perform the Fourier transform on the reference angle error (para [0028], where first correction information contains one or more coefficients among a plurality of coefficients provided to express the first error component as a Fourier series.  The second correction information contains one or more coefficients among a plurality of coefficients provided to express the second error component as a Fourier series, e.g., the first and second correction correspond to the number states).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to performing a Fourier transforms taught by Moshizuki in the Figaro in order to more quickly and effectively calculate the correction values.

Regarding Claim 12, Figaro disclose the rotational angle detection apparatus according to Claim 3, further comprising:
     a first signal processing section that processes a first signal corresponding to a magnetic field in a first direction detected by the magnetic field detection apparatus 
     a second signal processing section that processes a second signal corresponding to a magnetic field in a second direction detected by the magnetic field detection apparatus (Col. 9, lines 25-35, where known angles on two or more axes from initial reference measurement; a second measurement is taken in the new position and orientation, then a rotation matrix is calculated to bring the device reference axes into alignment), wherein the correction value calculating section calculates the correction values based on  the first signal output by the first signal processing section and the second signal output by the second signal processing section, , using a reference angle in the first coordinate system(Col. 9, lines 25-35, where known angles on two or more axes from initial reference measurement; a second measurement is taken in the new position and orientation, then a rotation matrix is calculated to bring the device reference axes into alignment).
Figaro does not disclose Fourier transform performed.
Moshizuki disclose perform the Fourier transform (para [0028], where first correction information contains one or more coefficients among a plurality of coefficients provided to express the first error component as a Fourier series. The second correction information contains one or more coefficients among a plurality of coefficients provided to express the second error component as a Fourier series).
 Moshizuki in the Figaro in order to more quickly and effectively calculate the correction values.

Regarding Claim 13, Figaro disclose the rotational angle detection apparatus according to Claim 12, further comprising:
       a correction processing section that corrects the first signal and the second signal output by the first signal processing section and the second signal processing section, based on the correction values, wherein the angle computing section calculates the rotational angle based on the signals corrected by the correction processing section (Col. 9, lines 25-34, where frame misalignment can be corrected by rotating a 25 sensing device through known angles on two or more axes from an initial reference measurement; a second measurement is taken in the new position and/or orientation; then a rotation matrix is calculated to bring the device reference axes into alignment with the physical reference axes. An alignment 30 calibration performed on any device frame axes will also serve to align rate sensor axes that have a known relation to the device frame axes).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

  Examiner note regarding the prior art of the record:


Regarding Claim 6, Figaro disclose the rotational angle detection apparatus according to Claim 3, further comprising:
    an angle error calculating section that calculates a reference angle error between a detection angle corresponding to the detection data and a reference angle in a first coordinate system, for each rotational angle (Col. 9, lines 25-34);
    Angelis (US Pub.20160011015) disclose: (Figures 6a, para [0088], where a zero-mean noise with standard deviation .sigma..sub.c in the coarse angle signal and a zero-mean noise with standard deviation .sigma..sub.1, in the refiner angle signal).
Kitagawa (US Pub.20100264862) disclose: (para [0101], where the correction device 54 computes an average value (average electrical angle) of the obtained electrical angles Y1 to Y4 as a deviation data value by an equation of (Y1+Y2+Y3+Y4)/4.  Then, the correction device 54 obtains and stores a difference between the computed 
deviation data value (the average electrical angle) and the standard electrical 
angle of 30 degrees as a correction data).
 Maeda (US Pub.20020153875) disclose a correcting apparatus for 
correcting values of the detection signals based on a median and an amplitude 
of the detected maximum and minimum values (para [0048]).

The prior art applied above disclose or render obvious:
“the correction value calculating section calculates the correction values based on a median value of the reference angle error in the at least two angle states”.

Regarding Claim 15, Figaro disclose a rotational angle detection apparatus comprising:


The prior art applied above disclose:
     a correction value calculating section that calculates correction values for correcting an angle error of the rotational angle corresponding to a difference between a first coordinate system in which the magnetic field generation source rotates and a second coordinate system of the magnetic field detection apparatus, based on the detection data in the at least two angle states and a steady-state error of the rotational angle corresponding to the difference between the first coordinate system and the second coordinate system.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857